Case 19-21424 Doci1_ Filed 08/16/19 Entered 08/16/19 11:14:03 Page 1of 11

 

Fill in this information to identify your case:

United States Bankruptcy Court for the:
DISTRICT OF CONNECTICUT

Case number (if known) Chapter you are filing under:
Ef Chapter 7 HA AUS is Ge
(1 Chapter 11
CI Chapter 12 ECTICUT
§

F ey Me
CO Chapter 13 OO check if this is an
amended filing

    

TEY COURT

      

   

5
rey
a

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish

between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

© Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor : About Debtor 2 (Spouse Only in a Joint Gase):

 

 

 

 

 

 

1. Your full name

Write the name that is on hy. A Ht

 

 

 

 

 

 

 

your government-issued First name ooo First name

picture identification (for . :

example, your driver's Av WG 0 MY :

license or passport). Middle name oo) Middle name

Bring your picture ;

identification to your Last name and Suffix (Sr., Jr., Il, II) Last name and Suffix (Sr., Jr., 1, 1)

meeting with the trustee.

 

2. All other names you have
used in the last 8 years

 

 

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
identification number

(ITIN)
A640

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Ki 424 Doc1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 2 of 11
Debtor 1 f

Case number (if known)

My

About Debtor 1:

4. Any business names and
: Employer Identification

Numbers (EIN) you have fave not used any business name or EINs.
used in the last 8 years

 

 

 

D1 [have not used any business name or EINs.

  

 

include trade names and Business name(s)
doing business as names

- Business name(s)

 

EINs

 

. EINs

 

5. Where you live

ie th ° ” I

Number, Street, City, State & ZIP Code

Oo HALT 0

If Debtor 2 lives at a different address:

 

 

_ Number, Street, City, State & ZIP Code

 

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

- County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

 

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing Check one:
this district to file for W
bankruptcy Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Oo | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Check one:

: [1 Over the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

[1 | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2
E; 1 Doc1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 3of11
Debtor 1 pen oy

Case number (if known)

 

 

 
 

o | Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
Chapter 7
C1 Chapter 11
O Chapter 12

O Chapter 13

 

8. How you will pay the fee wy | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[1 __ [need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

1 _ Irequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family’size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for Ho.
bankruptcy within the
last 8 years? 0 Yes.
District When Case number
District When Case number
District When Case number
District When Case number
410. Are any bankruptcy Wo
cases pending or being
filed by aspouse whois [ Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
L
41. Do you rent your Ko. Go to line 12.
residence? er .
Cl Yes. Has your landiord obtained an eviction judgment against you?

Oo No. Go to line 12.

Oo Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
iy on Doc1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 4of11
Ww )/

S
Debtor 1

Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

lf you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

we. Go to Part 4.

Cl Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(63A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

QOOOoOO

 

13.

Are you filing under
Chapter 11 ofthe
Bankruptcy Code and are
you a small business
debtor?

For a definition of smalf
business debtor, see 11
U.S.C. § 101(51D).

lf you are filing undér Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a smali business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in11 U.S.C. 1116(1)(B).

wh | am not filing under Chapter 11.

DINo. ! am filing under Chapter 11, but lam NOT a small business debtor according to the definition in the Bankruptcy
Code.

O Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

 

14.

# Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Bo.

[J Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 ee

24 Doci1 Filed 08/16/19 Entered 08/16/19 11:14:03

0S,

Explain Your Efforts to Receive a Briefing About Credit Counseling

Page 5 of 11

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

 

 

 

 

About Debtor 1:

 

 

 

About Debtor 2 (Spouse Only ina Joint Case):

 

Youshus check one:
| received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion. uO

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O_sIreceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C1 tam not required to receive a briefing about
credit counseling because of:

O01 _—-siIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

O_sSCOD isability.
.My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Os Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You must check one:

oO

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of

- completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

O_sIncapacity.
[have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

C1 #éODisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

CO sActive duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
Debtor 1

 

Pe” 24, Doc.1 Filed 08/16/19 Entered 08/16/19 11:14:03

Page 6 of 11

SY Case number (if known)

 

| Answer These Questions for Reporting Purposes

 

16. Whait kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

CT Ng-Go to line 16b.
wo Go to line 17.
16b. Are your debts primarily business debts? Business debis are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
C1 No. Go to line 16c.

C1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and
administrative expenses
are paid that funds will

CINo. |! amnot filing under Chapter 7. Go to line 18.

me | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

Dk

 

 

be available for Yes
distribution to unsecured
creditors?
18. How many Creditors do a9 C1 1,000-5,000 C1 25,001 -50,000
you estimate that you 0 50-99 [1 5001-10,000 1 50,001-100,000
owe?
C1 100-199 CJ 10,001-25,000 CI More than100,000
200-999
19. How much do you CO $0 - $50,000 O $1,000,001 - $10 million 11 $500,000,001 - $1 billion

estimate your assets to
be worth?

ane - $100,000
$100,001 - $500,000

C2 $500,001 - $1 million

(1 $10,000,001 - $50 million
C1 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

Oo $1,000,000,001 ~ $10 billion
oO $10,000,000,001 - $50 billion
UO More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Cl $9 - $50,000
$50,001 - $100,000

1 $100,001 - $500,000

CJ $500,001 - $1 million

C1 $1,000,001 - $10 million

(1 $10,000,001 - $50 million
C1 $50,000,001 - $100 million
(1 $100,000,001 - $500 million

(1 $500,000,001 - $1 billion

oO $1,000,000,001 - $10 billion
[1] $10,000,000,001 - $50 billion
(C1 More than $50 billion

 

Sign Below

pela ee

For you

| have examined this petition, and 1 declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a

we in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571. :

*

 

Signature of Debtor 2
Signature of Debtor 1

Executed on av [i dot4

MM/DD/YYYY —

Executed on

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 14

Case 19-21424 Doci1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 7of11

Case number (if known)

 

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect.

 

 

 

 

 

Date
Signature of Attorney for Debtor MM /DD/YYYY
Printed name
Firm name
Number, Street, City, State & ZIP Code
Contact phone Email address

 

 

 

Bar number & State

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 7
Case 19-21424 Doc1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 8 of 11

Debtor 1 kA. if Anil Hi oy 7 Ko yy Case number (if known),

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney,,the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

I No

Are you aware that bankruptcy fraud is:a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?
L] No .

es

Did you pay or agree to pay someone who is not an attorney to help you fil] out your bankruptcy forms?
0 :

U Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

4

pf
x bbe han x

 

 

 

 

Signature of ebtor 1 Signature of Debtor 2
Date 0 ¥ { G i f Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone _
Cell phone 7 SA -3/ 6 Cell phone |

 

Email address Aasee YAADY é Ab A . Co iw Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-21424 Doci1_ Filed 08/16/19 Entered 08/16/19 11:14:03 Page 9of 11

United States Bankruptcy Court
District of Connecticut

Inre _ Ralph Rossi Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: g/) , 20/ 1 Ralph HA Abi

Signature of Debtor

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-21424 Doci_ Filed 08/16/19 Entered 08/16/19 11:14:03 Page 10 of 11

American Express Centurion Bnk
4315 S. 2700 West

Attn: President or CEO

Salt Lake City, UT 84148

ARS National Services
530 Corporate Drive
Escondido, CA 92029

Bank of America
Attn: President or CEO
P.O. Box 982238
El Paso, TX 79998-2238

Bank. of America

Attn: President or CEO
PO Box 45144
Jacksonville, FL 32231

BB&T
Attn: President or CEO
PO Box 1704

Clemmons, NC 27012

Chase

PO Box 15298

Attn: President or CEO
Wilmington, DE 19850-5298

First National Bank Omaha
Attn: President or CEO
1620 Dodge St

Omaha, NE 68197

IRS - Internal Insolvency
PO Box 7346
Philadelphia, PA 19101-7346

Jaffe & Asher LLP
600 Third Avenue
New York, NY 10016

JCMCB Card Services
Attn: President or CEO
PO Box 15369
Wilmington, DE 19850
Case 19-21424 Doc1 Filed 08/16/19 Entered 08/16/19 11:14:03 Page 11 of 11

Radius Global Solutions
Attn: President or CEO
78312 Glenroy Rd, Suite 250
Minneapolis, MN 55439

TD Bank USA

Attn: President or CEO
7000 Target Pkwy North
Minneapolis, MN 55445

Wells Fargo Dealer Services
Attn: Corresp MAC T9017-021
6061 N State Hwy 161, 2nd Fl
Irving, TX 75038-2242

Zwicker & Associates, PC
1699 King Street, Suite 207
Enfield, CT 06082
